DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Remarks
The Office Action of non-final rejection mailed 11/03/2021 has been vacated.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 16673829. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matters in the patent anticipate the limitations of the claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29, 35, 41, 42, 46-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180234603 A1 MOORE; Frederick Allen et al. (hereafter Moore), in view of CN 101102866 A Sun, Y et al. (hereafter Sun), and further in view of US 20190343432 A1 HARRIS; Basil M. et al. (hereafter Harris), 
Regarding claim 29, Moore discloses A system (i.e.Fig.1) comprising: an emitter for emitting pulses of electromagnetic radiation (i.e.Fig.1 illumination sources 15, [107]), wherein the emitter comprises a plurality of independent electromagnetic sources (i.e.[107], wherein illumination 15 includes more illumination source), and wherein the plurality of electromagnetic sources comprises a laser mapping source (i.e.[216], wherein one of the diode lasers is the laser mapping source ), a fluorescence source for pulsing a fluorescence excitation wavelength of electromagnetic radiation (i.e.[58], [216]),  and further a hyperspectral source (i.e.[174]).
Moore fails to disclose a laser mapping source for pulsing a laser mapping pattern, and further a hyperspectral source comprising one or more of: electromagnetic radiation having a wavelength from about 513 nm to about 545 nm; electromagnetic radiation having a 
However, Sun teaches a laser mapping source for pulsing a laser mapping pattern (i.e.[27]), and Harris teaches further a hyperspectral source comprising one or more of: electromagnetic radiation having a wavelength from about 513 nm to about 545 nm; electromagnetic radiation having a wavelength from about 565 nm to about 585 nm; electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm (i.e.[27]-[28], [72], wherein the  wavelength range 545-590 nm in TABLE 7 can be read on electromagnetic radiation having a wavelength from about 565 nm to about 585 nm).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Moore, Sun and Harris before him/her, to modify the system disclosed by Moore to include the teaching in the same field of endeavor of Sun and Harris, in order to achieve high precision and stable laser pulses of an energy distribution map consisting of two or more different laser wavelengths, as identified by Sun (i.e.[46]), and provide hemoglobin and white blood cell count measuring devices, as identified by Harris  (i.e.[02]).
Regarding claim 35, Sun teaches The system of claim 29, wherein the laser mapping source pulses one or more of: a raster grid of discrete points, an occupancy grid map, a dot array, or a pin grid array; and wherein the laser mapping source pulses the laser mapping pattern at a duration and frequency such that the laser mapping pattern is not visible to a user of the system (i.e.[38], [61]).
Regarding claim 41, Harris teaches The system of claim 29, wherein the hyperspectral source pulses electromagnetic radiation for eliciting a spectral response, wherein the hyperspectral source comprises one or more of: the electromagnetic source for pulsing the 
Regarding claim 42, Moore discloses The system of claim 41, wherein: the image sensor generates a hyperspectral exposure frame of a scene in response to the hyperspectral source of the emitter pulsing the electromagnetic radiation for eliciting the spectral response; the controller provides the hyperspectral exposure frame to a corresponding system that determines a location of a tissue structure based on the hyperspectral exposure frame; the controller receives the location of the tissue structure from the corresponding system; the controller generates an overlay frame comprising the location of the tissue structure; and the controller combines the overlay frame with a color image frame depicting the scene to indicate the location of the tissue structure within the scene (i.e.[107]-[108], [124]).
Regarding claim 46, Moore disclose The system of claim 29, wherein the fluorescence source comprises one or more of: an electromagnetic source for pulsing electromagnetic radiation having a wavelength from about 770 nm to about 790 nm; or an electromagnetic source for pulsing electromagnetic radiation having a wavelength from about 795 nm to about 815 nm (i.e.[219]).
Regarding claim 47, Moore discloses The system of claim 29, wherein the fluorescence source pulses electromagnetic radiation having a wavelength tuned for fluorescing a reagent (i.e.[214]).
Regarding claim 48, see the rejection for claims 29 and 46.
Claims 30, 32, 33, 37, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore, in view of Sun and Harris, and further in view of US 20140160259 A1 Blanquart; Laurent et al. (hereafter Blanquart ).
Regarding claim 30, Moore discloses The system of claim 29, further comprising: an image sensor comprising a pixel array for sensing reflected electromagnetic radiation, wherein the pixel array comprises active pixels and optical black pixels (i.e.[281], wherein CCD and CMOS have active and black pixel array); and a controller comprising a processor in electrical communication with the image sensor and the emitter (i.e.Fig.18); Blanquart teaches a black clamp circuit providing offset control for data generated by the pixel array (i.e.[84]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Moore, Sun, Harris and Blanquart before him/her, to modify the system disclosed by Moore to include the teaching in the same field of endeavor of Sun, Harris and Blanquart, in order to achieve high precision and stable laser pulses of an energy distribution map consisting of two or more different laser wavelengths, as identified by Sun (i.e.[46]), provide hemoglobin and white blood cell count measuring devices, as identified by Harris  (i.e.[02]), and provide methods and systems for providing reduced area image sensors for endoscopic medical use that may be capable of maintaining high quality video streams in reduced light environments, as identified by Blanquart (i.e.[ 03]).
Regarding claim 32, Blanquart teaches The system of claim 30, wherein: the active pixels are located in a central portion of the pixel array and each of the optical black pixels is positioned at a first side of the active pixels or a second side of the active pixels; the first side 
Regarding claim 33, Blanquart teaches The system of claim 30, further comprising a digital to analog converter and a charge pump, wherein the black clamp circuit is configured to sense a voltage generated by one or more of the digital to analog converter or the charge pump (i.e.[59], [85]).
Regarding claim 37, Moore discloses The system of claim 30, wherein: the image sensor generates a fluorescence exposure frame of a scene in response to the fluorescence source of the emitter pulsing the fluorescence excitation wavelength of electromagnetic radiation;  the controller provides the fluorescence exposure frame to a corresponding system that determines a location of a tissue structure based on the fluorescence exposure frame; the controller receives the location of the tissue structure from the corresponding system; the controller generates an overlay frame comprising the location of the tissue structure; and controller combines the overlay frame with a color image frame depicting the scene to indicate the location of the tissue structure within the scene (i.e.[107]-[108], [124]).
Regarding claim 44, Moore discloses The system of claim 30, wherein the image sensor generates a topology exposure frame by sensing reflected electromagnetic radiation resulting from the laser mapping source pulsing the laser mapping pattern, wherein the topology exposure frame comprises information for determining real time measurements comprising one or more of: a distance from an endoscope to an object; an angle between an endoscope and the object; or surface topology information about the object (i.e.[207]).
Claims 31, 34, 36, 38-40, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore, in view of Sun, Harris and Blanquart , and further in view of US 20190056498 A1 SONN; Ezri et al.(hereafter Sonn).
Regarding claim 31, Sonn teaches The system of claim 30, further comprising image signal processing circuitry located remotely with respect to the image sensor and a long registry comprising one or more of: control parameters for controlling exposure times for the pixel array; control parameters for controlling incremental offset adjustments for the pixel array; or control parameters for controller gains of the pixel array; wherein the long registry further comprises control parameters for controlling operation of the pixel array by adjusting one or more of: analog current for the image sensor, voltage for the image sensor, pixel timing, vertical timing for reading pixels in the pixel array, reset of the image sensor, or initialization of the image sensor  (i.e.[0190]-[0194]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Moore, Sun, Harris, Blanquart and Sonn before him/her, to modify the system disclosed by Moore to include the teaching in the same field of endeavor of Sun, Harris, Blanquart and Sonn, in order to achieve high precision and stable laser pulses of an energy distribution map consisting of two or more different laser wavelengths, as identified by Sun (i.e.[46]), provide hemoglobin and white blood cell count measuring devices, as identified by Harris  (i.e.[02]), methods and systems for providing reduced area image sensors for endoscopic medical use that may be capable of maintaining high quality video streams in reduced light environments, as identified by Blanquart 
Regarding claim 34, Sonn teaches The system of claim 30, wherein: the image sensor is configured to generate a plurality of exposure frames; each of the plurality of exposure frames corresponds to a pulse of electromagnetic radiation emitted by the emitter; the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames during a readout period of the pixel array; and the readout period is a duration of time when active pixels in the pixel array are read (i.e.[224], [253]).
Regarding claim 36, Sonn teaches The system of claim 30, wherein at least one pulse of the pulses of electromagnetic radiation emitted by the emitter results in an exposure frame created by the image sensor, wherein the system further comprises a display for displaying two or more exposure frames as an image frame (i.e.[ 195]).
Regarding claim 38, Sonn teaches The system of claim 37, wherein: the image sensor generates a topology exposure frame of the scene in response to the laser mapping source pulsing the laser mapping pattern; the controller provides the topology exposure frame to a corresponding topology system that determines a topology of the scene and/or dimensions of one or more objects within the scene; the controller provides the location of the tissue structure to the corresponding topology system; and the controller receives a topology and/or dimension of the tissue structure from the corresponding topology system (i.e.[140]).
Regarding claim 39, Moore discloses The system of claim 38, wherein the tissue structure is one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, cancerous tissue, or a tumor (i.e.[50]).

Regarding claim 43, Sonn teaches The system of claim 42, wherein: the image sensor generates a topology exposure frame of the scene in response to the laser mapping source pulsing the laser mapping pattern; the controller provides the topology exposure frame to a corresponding topology system that determines a topology of the scene and/or dimensions of one or more objects within the scene; the controller provides the location of the tissue structure to the corresponding topology system; and the controller receives a topology and/or dimension of the tissue structure from the corresponding topology system(i.e.[140]).
Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore, in view of Sun and Harris, and further in view of Sonn.
Regarding claim 45, Sonn teaches The system of claim 29, wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the plurality of exposure frames corresponds to one or more pulses of electromagnetic radiation by the emitter (i.e.[107]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Moore, Sun, Harris and Sonn before him/her, to modify the system disclosed by Moore to include the teaching in the same field of endeavor of Sun, Harris and Sonn, in order to achieve high precision and stable .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 105891170 A, US 20130342665 A1, US 20200397263 A1.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/              Primary Examiner, Art Unit 2487